Citation Nr: 0006943	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-48 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran filed a timely substantive appeal with 
regard to a September 1995 decision concerning the effective 
date for a grant of service connection for loss of visual 
fields.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel

INTRODUCTION

The veteran had active service from February 1986 to 
September 1987.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in September 1998 which concluded that the 
veteran had not submitted a timely appeal to a September 1995 
rating decision.

On December 2, 1999, a video conference hearing was held 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  A September 1995 rating decision granted service 
connection for loss of visual fields, with an effective date 
in May 1991; notice of that decision was mailed on September 
26, 1995.

2.  In June 1996 the RO received correspondence from the 
veteran which was construed as expressing disagreement with 
the effective date for loss of visual fields contained in the 
September 1995 rating decision.

3.  On July 8, 1996, a Statement of the Case pertaining to 
the above issue was mailed to the veteran.

4.  A Form 9 submitted on behalf of the veteran was dated and 
received in November 1996.


CONCLUSION OF LAW

The veteran did not file a timely Substantive Appeal with 
regard to the September 1995 rating decision.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.302, 
20.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for field of vision loss due to an 
in-service accident in October 1994.  In a rating decision in 
September 1995, the RO granted service connection for loss of 
visual field, with an effective date of May 1991.  The 
veteran was notified of this decision in a letter dated 
September 26, 1995.  Letters from the veteran concerning the 
effective date for his visual loss were received by the RO in 
October 1995 and March 1996.  A letter from the veteran was 
accepted by the RO as a Notice of Disagreement in June 1996.  

The RO issued a Statement of the Case concerning the 
effective date for service connection for loss of visual 
fields in July 1996.  A letter accompanying the Statement of 
the Case was dated July 8, 1996.

A letter dated by the veteran's representative in August 1996 
stated that the veteran was submitting evidence in support of 
his claim for an earlier effective date.  The letter was not 
date stamped, and was accompanied by an August 1996 VA 
medical report pertaining to the onset of the veteran's loss 
of vision.

A Form 9, dated November 14, 1996,and accompanying attachment 
was received by the RO on November 22, 1996.

In a letter dated in September 1998, the RO informed the 
veteran that his substantive appeal was not received within 
one year of the decision granting service connection for loss 
of visual field, with an effective date of May 1991, and that 
his substantive appeal was therefore not timely.  The veteran 
appealed.

During the course of a hearing conducted in December 1999, 
testimony was advanced to the effect that the appellant had 
submitted an appeal prior to September 1996, but had 
apparently been sitting around the RO.  

Analysis

The law provides that:

(a) Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section. ...

(b)(1) Except in the case of simultaneously contested claims, 
notice of disagreement shall be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination.  Such notice, and appeals, must be in 
writing and be filed with the activity which entered the 
determination with which disagreement is expressed (hereafter 
referred to as the "agency of original jurisdiction").  A 
notice of disagreement postmarked before the expiration of 
the one-year period will be accepted as timely filed. ...

(3) Copies of the "statement of the case" prescribed in 
paragraph (1) of this subsection will be submitted to the 
claimant and to the claimant's representative, if there is 
one.  The claimant will be afforded a period of sixty days 
from the date the statement of the case is mailed to file the 
formal appeal.  This may be extended for a reasonable period 
on request for good cause shown. ... The agency of original 
jurisdiction may close the case for failure to respond after 
receipt of the statement of the case, but questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals.  38 U.S.C.A. § 7105.

In addition, proper completion and filing of a substantive 
appeal are the last actions an appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal 
consists of a properly completed Form 9, or correspondence 
containing the necessary information.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.202.  The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202.  

The regulations further state that a Substantive Appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later. The date of 
mailing of the Statement of the Case will be presumed to be 
the same as the date of the Statement of the Case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302.  The filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. 
§ 20.304.

The record clearly shows that notice of the decision granting 
service connection for field of vision loss, with an 
effective date in May 1991, was mailed on September 26, 1995.  
Therefore, the veteran was required to file a written 
substantive appeal with VA either within one year after 
notification of the rating decision at issue or within 60 
days after July 8, 1996, the date of mailing of the Statement 
of the Case, whichever date was later.  Based on these facts, 
the one year limit after notification of the rating decision 
is applicable, as being the later of the two periods 
described above.  Accordingly, the veteran's substantive 
appeal had to have been received by September 26, 1996, one 
year from notice of the rating decision at issue, in order to 
have been received in a timely manner.


A Form 9 was received from the veteran's representative in 
November 1996.  The November 1996 Form 9 was received after 
the September 26, 1996 time limit to file a substantive 
appeal, and therefore cannot be considered timely.  This form 
was not only received at the RO in November 1996, but it was 
also dated the same month.  Thus, there would be no reason to 
believe that the form had actually been received any earlier 
than November 1996.  

The Board notes that a letter dated by the veteran's 
representative in August 1996, along with an accompanying 
medical report submitted in support of the veteran's claim 
for an earlier effective date, may have been received prior 
to the September 26, 1996 deadline for filing a substantive 
appeal.  The Board further notes that the letter was not date 
stamped.  However, even if the letter and accompanying 
evidence had been received prior to the deadline, it would 
not qualify as a substantive appeal.  The letter merely 
stated that the veteran was submitting additional evidence to 
support an earlier effective date.  The letter did not 
include any specific arguments relating to errors of fact or 
law made by the RO in determining the effective date, and 
therefore constituted no more than a cover letter for the 
additional evidence submitted at that time.  While the 
evidence submitted by the veteran may have been received by 
the RO in August 1996, the filing of additional evidence 
after receipt of notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination.  38 C.F.R. § 20.304.  

In the absence of a timely Form 9, or its equivalent, the 
Board must find that the veteran failed to perfect his appeal 
regarding an earlier effective date and the Board therefore 
does not have jurisdiction over the question of entitlement 
to an earlier effective date.



ORDER

The veteran did not perfect an appeal of the RO's September 
1995 rating decision.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

